Citation Nr: 0119144	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-49 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected residuals of 
rheumatic fever with rheumatic heart disease.

2.  Entitlement to service connection for joint residuals 
(left shoulder, wrist, knees, ankles, and hips) as secondary 
to service-connected residuals of rheumatic fever with 
rheumatic heart disease.  

3.  Entitlement to an increased disability evaluation for 
service-connected residuals of rheumatic fever with rheumatic 
heart disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to December 
1946.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 1996, July 1996 and December 
1998 rating decisions of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
support of his claims, the veteran gave testimony at a 
personal hearing at the RO in November 1996.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims has been obtained and fully developed.

2.  There is no medical evidence of record linking coronary 
artery disease to the veteran's service-connected rheumatic 
fever with rheumatic heart disease. 

3.  There is no medical evidence of record linking joint 
residuals (left shoulder, wrist, knees, ankles and hips) to 
the veteran's service-connected rheumatic fever with 
rheumatic heart disease. 

4.  From November 7, 1995, the date of the veteran's claim, 
to January 11, 1998, the veteran's rheumatic fever residuals 
were manifested by complaints of slight shortness of breath, 
with no evidence of recurrence of rheumatic fever, a 
diastolic murmur, or a definitely enlarged heart.

5.  From January 12, 1998, with a workload of greater than 5 
METs but not greater than 7 METs, the veteran's rheumatic 
fever with rheumatic heart disease results in dyspnea.


CONCLUSIONS OF LAW

1.  Coronary artery disease is not proximately due to or the 
result of service-connected residuals of rheumatic fever with 
rheumatic heart disease.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).

2.  Joint residuals (left shoulder, wrist, knees, ankles and 
hips) are not proximately due to or the result of service-
connected rheumatic fever with rheumatic heart disease.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
from November 7, 1995 to January 11, 1998 have not been met.  
38 U.S.C.A. §§ 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997).

4.  The criteria for a 30 percent disability evaluation from 
January 12, 1998 for rheumatic heart disease have been met.  
38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues presented by this appeal include whether the 
veteran is entitled to service connection for coronary artery 
disease, as secondary to service-connected residuals of 
rheumatic fever with rheumatic heart disease, service 
connection for joint residuals (left shoulder, wrist, knees, 
ankles, and hips) as secondary to service-connected residuals 
of rheumatic fever with rheumatic heart disease and whether 
the veteran is entitled to a disability evaluation in excess 
of 10 percent for service-connected rheumatic fever with 
rheumatic heart disease.  

The RO denied the veteran's claims of entitlement to service 
connection in July 1996 and December 1998 on the basis that 
the claims were not well grounded.  The veteran's claim of 
entitlement to an increased disability evaluation was denied 
because the evidence did not warrant an increase under 
pertinent criteria.  The Board notes that during the pendency 
of this appeal, a bill was passed that eliminates the need 
for a claimant to submit a well-grounded claim and amplifies 
the VA's duty to assist a claimant in the development of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of a service connection claim (provided the 
Board finds that the VA has fulfilled its duty to assist) 
without determining whether the claim is well grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claims for service connection or his claim for an increased 
disability evaluation.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In a July 1996 rating decision, a July 
1996 Statement of the Case (SOC), a December 1996 
Supplemental Statement of the Case (SSOC), a December 1998 
SSOC, a December 1998 rating decision, and a February 1999 
SOC the RO notified the veteran of all regulations pertinent 
to service connection claims, including those relating to 
well-groundedness and advised him that his service connection 
claims were denied because medical evidence of record 
indicated that there was no link between his service-
connected residuals of rheumatic fever and coronary artery 
disease or joint residuals.  Likewise, in a January 1996 
rating decision, a July 1996 SOC, a December 1996 SSOC, and a 
July 1998 SSOC the RO advised the veteran of all regulations 
pertinent to his increased disability evaluation claim and 
notified him that his claim had been denied because the 
evidence did not warrant an increased evaluation under 
relevant criteria.  The RO also provided the veteran and his 
representative an opportunity to present argument on all 
issues presented by the current appeal and the veteran and 
his representative took advantage of this opportunity by 
submitting written statements and presenting testimony at a 
November 1996 personal hearing at the RO.  Additionally, the 
veteran was afforded VA examinations in December 1995 and 
November 1998.  As such, the Board concludes that the veteran 
was ensured due process of law as a result of the actions 
taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In this case, the veteran has not identified any 
additional evidence he wishes to associate with his claims 
file and the Board concludes that there is no reasonable 
possibility that any assistance the VA could provide would 
aid the veteran in substantiating any of the claims at issue 
in this appeal.  

Entitlement to service connection for coronary artery disease 
and joint residuals (left shoulder, wrist, knees, ankles, and 
hips), as secondary to service-connected residuals of 
rheumatic fever with rheumatic heart disease.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted when 
a claimed disability is found to be proximately due to or the 
result of a service-connected disability, or when aggravation 
of a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a) (2000); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Further, to establish entitlement to service connection on a 
secondary basis, there must be competent medical evidence of 
record establishing that a current disability is proximately 
due to or the result of a service-connected disability.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) (holding that if 
a claim involves a question of medical causation, competent 
medical evidence is required to establish a causal nexus).  
In this case, as will be discussed below, there is no such 
medical evidence of record and the veteran's claims of 
entitlement to secondary service connection must be denied.

The veteran served on active duty from January 1946 to 
December 1946 and he was hospitalized and diagnosed with 
rheumatic fever in May 1946.  The veteran remained 
hospitalized until his discharge from service in December 
1946.  In a February 1947 rating decision, the RO granted 
service connection for rheumatic cardiovascular disease.  
This grant of service connection still remains in effect.

The veteran's service medical records do not reflect 
treatment for or diagnoses of coronary artery disease with 
myocardial infarction or a joint disorder.  Service medical 
records do indicate that the veteran experienced joint pains 
while hospitalized for treatment for rheumatic fever.  
However, the joint pains were noted to have subsided.  Post-
service treatment records from a private medical facility 
dated in November 1993 reveal that the veteran was admitted 
for treatment of chest pain and a recent myocardial 
infarction.  Upon discharge the veteran was diagnosed with 
recent probable acute arteroseptal myocardial infarction, 
coronary artery disease, atherosclerotic cardiovascular 
disease, hypertension and degenerative joint disease.  

The veteran was afforded a VA examination in December 1995 
and at that time the veteran was not diagnosed with coronary 
artery disease.  The veteran complained of pain and stiffness 
in his right knee and ankle as well as the shoulders and 
neck.  The VA physician opined that the veteran's complaints 
of shoulder, wrist and right knee and ankle pain could be due 
to wear and tear changes, particularly in the shoulders with 
rotator cuff disease.  

During a November 1996 personal hearing at the RO, the 
veteran testified that H.J.S. , M.D. told him that his 
coronary artery disease was caused by his service connected 
rheumatic fever.  Pursuant to a July 1998 Board Remand, the 
veteran was afforded a VA examination in November 1998 and 
the RO obtained records from Dr. S.  In a September 1998 
statement, Dr. S. stated that the veteran had atherosclerotic 
ischemic heart disease with hypertension and coronary heart 
disease with a previous inferior wall myocardial infarction 
as well as hyperlipidemia.  Dr. S. also stated that he had 
not treated the veteran for symptoms or sequelae of rheumatic 
heart disease.   

The November 1998 VA examination report reflects diagnoses of 
essential hypertension, atherosclerotic heart disease, 
coronary arteriosclerosis, post myocardial infarction 
compensated with dyspnea, hypercholesterolemia and the 
examiner noted that arthritis or joint residuals of rheumatic 
fever were not found.  The examiner specifically stated that, 

[t]his man did have rheumatic fever when 
he was in the service.  From the clinical 
standpoint, I do not identify anything at 
this point that I would ascribe to 
rheumatic fever. . . . I feel that his 
cardiac symptoms are on the basis of 
atherosclerotic heart disease and the 
most significant risk factors for this 
would be his hypertension and his 
previously elevated cholesterol.  From 
the medical standpoint, I do not relate 
his past problem with rheumatic fever to 
his hypertension or his atherosclerotic 
heart disease. . . . In summary with 
reference to his heart condition, I feel 
that whatever symptoms that he has is 
related to his atherosclerotic heart 
disease and previous infarction and 
associated hypertension and not at all 
related to any past problems with 
rheumatic fever.

The examiner also indicated that he did not relate any of the 
veteran's joint symptoms to the veteran's previous problems 
with rheumatic fever.

As stated, in order to meet the requirements for an award of 
service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  Lathan, 7 Vet. App. at 365.  
In this case, the record contains a clear medical opinion 
that the veteran's coronary artery disease is related to his 
atherosclerotic heart disease, previous infarction and 
associated hypertension and is not related to his service-
connected residuals of rheumatic fever.  Additionally, the 
examiner indicated that the veteran did not have any joint 
residuals or symptoms on examination and went on to state 
that any joint residuals or symptoms were not related to the 
veteran's service-connected residuals of rheumatic fever.  
Likewise, a December 1995 VA examination report reflects that 
the veteran's joint symptoms were related to "wear and tear 
changes."  The only evidence of record linking the veteran's 
coronary artery disease and joint disorder to his service-
connected residuals of rheumatic fever are the veteran's own 
statements.  As the veteran is a layperson with no medical 
training or expertise, his contentions, alone, do not 
constitute competent medical evidence upon which to grant a 
claim of secondary service connection or to form the basis of 
a grant of service connection.  See Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions).  Therefore, without competent medical 
evidence of a causal link between the residuals of the 
veteran's service-connected rheumatic fever and his coronary 
artery disease and his joint disorder the veteran's claims 
for secondary service connection must be denied.

Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of rheumatic fever 
with rheumatic heart disease.
 
The veteran also claims entitlement to a disability 
evaluation in excess of 10 percent for service-connected 
residuals of rheumatic fever with rheumatic heart disease.  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2000).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

During the pendency of this claim, the general rating 
criteria for evaluating rheumatic heart disease were amended, 
effective January 12, 1998. When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue). 
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.  Prior to the 
effective date of the change in the regulations, only the 
older rating criteria may be used.

Under the former criteria for evaluating the severity of 
valvular heart disease (including rheumatic heart disease), a 
10 percent disability rating was assigned for rheumatic heart 
disease with identifiable valvular lesion, slight, if any 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7000 (1997).  A 30 percent disability rating was 
assigned from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations during the episode or recurrence 
for three years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
disability rating was assigned where the heart was definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  A 100 percent disability 
rating was appropriate (1) when the rheumatic heart disease 
was active and, with ascertainable cardiac manifestation, for 
a period of six months, or (2) where the definite enlargement 
of the heart was confirmed by roentgenogram and clinically; 
dyspnea on slight exertion; rales, pretibial pitting at end 
of day or other definite signs of beginning congestive 
failure; more than sedentary employment is precluded.  

The new criteria for evaluating valvular heart disease 
provide for a 10 percent rating when a workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication required.  38 C.F.R. § 4.104, DC 7000 (2000).  
When a workload of greater than 5 METS but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, with evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or x-ray, a 30 percent 
rating is appropriate.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or, workload greater than 3 METS but not greater 
than 5 METS results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
evaluation is warranted for chronic congestive heart failure, 
or; conditions where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 65207 through 65224 (December 11, 
1997).  Valvular heart disease (rheumatic heart disease) is 
now evaluated on the basis of the level of physical activity 
required to produce cardiac symptoms.  See 62 Fed. Reg. 
65210-65212 (December 11, 1997).  The criteria incorporate 
objective measurements of the level of physical activity, 
expressed in METs (metabolic equivalents) at which cardiac 
symptoms develop.  See 62 Fed. Reg. 65210-65212.  One MET is 
the energy cost of standing quietly at rest and represents an 
oxygen update of 3.5 milliliters per kilogram of body weight 
per minute.  If administering a treadmill test is not 
feasible because of medical reasons, the modified rating 
schedule provides alternative evaluation criteria for heart 
disease.  38 C.F.R. § 4.104, NOTE (2) (2000).  In essence, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In the January 1996 rating decision, the RO continued the 
veteran's 10 percent disability evaluation based on a review 
of treatment records from L. H. S., M.D. dated June 1992 to 
November 1995, a November 1995 report from the A. Medical 
Clinic, and December 1995 VA examination report.  Thereafter, 
the RO continued the veteran's 10 percent disability 
evaluation in a July 1996 rating decision, a December 1996 
SOC, and a December 1998 SSOC, based on a review of treatment 
records from Dr. S., the reports from two private facilities 
dated November 1993 to September 1998, the veteran's 
testimony given during a November 1996 personal hearing, 
reports from Smith Kline Beecham Clinical Laboratories dated 
April 1996 to April 1998, and a VA examination report dated 
in November 1998. 

The aforementioned records reveal that the veteran had a 
myocardial infarction in November 1993 and was diagnosed with 
recent probable acute anteroseptal myocardial infarction, 
coronary artery disease, atherosclerotic cardiovascular 
disease, hypertension and mild cardiomegaly without signs of 
congestive heart failure.  A December 1995 VA examination 
report did not reveal enlarged heart, dyspnea or identifiable 
valvular lesion.  In fact, the examiner noted that rheumatic 
heart disease was not documented.  In a December 1995 
statement, Dr. S. indicated that he had treated the veteran 
since November 1993 and that he had diagnosed the veteran 
with probable acute anteroseptal myocardial infarction, 
coronary artery disease and hypertension.  

During a November 1996 hearing, the veteran testified that he 
has a lack of feeling in his lower extremities which he 
believes is due to lack of blood flow.  He also indicated 
that his heart sometimes makes a clicking sound, and that his 
heart flutters or skips a beat two to three times per week.  
The veteran indicated that when he has difficulty with his 
heartbeat, or mitral valve prolapse, he experiences some pain 
and has to rest.   

A September 1997 treatment record from Dr. S. shows that in 
terms of difficulty with cardiovascular function, the veteran 
was asymptomatic.  An October 1997 treatment record from Dr. 
S. indicates that the veteran reported that he had been able 
to clean his mother's house without experiencing chest pain, 
dyspnea, etc.  In a September 1998 statement, Dr. S. 
indicated that he had not treated the veteran for symptoms or 
sequelae of rheumatic heart disease and that the veteran has 
atherosclerotic ischemic heart disease with hypertension and 
coronary heart disease with a previous inferior wall 
myocardial infarction.  He also noted that the veteran was 
taking medication to manage hyperlipidemia.  

Pursuant to a July 1998 Board Remand, the veteran was 
afforded a VA examination in November 1998.  The examiner 
reviewed the claims file and noted that the veteran reported 
that he experienced shortness of breath after walking over a 
block on level ground at a normal pace.  Physical examination 
revealed regular rhythm, and no evidence of murmur, thrill or 
friction rub.  The examiner diagnosed the veteran with 
essential hypertension, atherosclerotic heart disease, 
coronary arteriosclerosis, post myocardial infarction 
compensation with dyspnea at greater than 5 and less than 7 
METs and hypercholesterolemia.  The examiner opined that the 
veteran's cardiac symptoms were the result of atherosclerotic 
heart disease and his previous infarction.

As indicated, during the pendency of this appeal, the 
criteria for evaluating rheumatic fever were revised.  In 
reviewing the prior and revised criteria, the Board finds 
that the veteran's disability picture attributable to 
service-connected rheumatic fever with rheumatic heart 
disease is most consistent with a 30 percent disability 
evaluation under the revised criteria.  The revised criteria 
became effective January 12, 1998.  Prior to January 12, 
1998, the evidence of record does not establish that the 
veteran's service-connected rheumatic heart disease was 
manifested by subsequent recurrence of rheumatic fever or 
rheumatic heart disease, diastolic murmur with characteristic 
EKG manifestations or definitely enlarged heart to warrant a 
30 percent disability evaluation under the prior criteria.  
While the veteran was shown to have cardiomegaly in November 
1993, there were no clinical findings of the same in 
subsequent treatment records and it appears that the 
cardiomegaly resolved.  However, after January 12, 1998, the 
evidence of record establishes that a 30 percent disability 
evaluation is warranted under the revised criteria.  Under 
the revised criteria a 30 percent disability evaluation is 
warranted where a workload of greater than 5 METS but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or, with evidence of cardiac 
hypertrophy or dilatation on EKG, echocardiogram, or x-ray, a 
30 percent rating is appropriate.  38 C.F.R. § 4.104, DC 
7000.  In the November 1998 VA examination report, the VA 
examiner specifically indicated that the veteran had 
atherosclerotic heart disease; coronary arteriosclerosis, 
post myocardial infarction compensated with dyspnea at 
greater than 5 and less than 7 METs.  As such, the criteria 
for a 30 percent disability evaluation have been met under 
the revised criteria.  The revised criteria are more 
favorable to the veteran in this case and a 30 percent 
disability evaluation is granted for the veteran's service-
connected residuals of rheumatic fever.  

In reaching this decision, the Board has also considered the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4 as well as the history of the 
veteran's disorder.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  The veteran has not asserted, and the 
evidence does not show, that his service-connected rheumatic 
fever has caused marked interference with employment (beyond 
that contemplated by the assigned evaluations) or 
necessitated frequent periods of hospitalization.  As such, 
the veteran is not entitled to an increased disability 
evaluation on this basis.




ORDER

Service connection for coronary artery disease, as secondary 
to service-connected rheumatic fever with rheumatic heart 
disease is denied.

Service connection for joint residuals (left shoulder, wrist, 
knees, ankles, and hips) secondary to service-connected 
rheumatic fever with rheumatic heart disease is denied.

An evaluation in excess of 10 percent for the service-
connected rheumatic fever with rheumatic heart disease from 
November 7, 1995 to January 11, 1998 is denied.

A 30 percent disability evaluation for rheumatic fever with 
rheumatic heart disease from January 12, 1998 is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

